[shenex1058001.jpg]
SHENANDOAH TELECOMMUNICATIONS COMPANY Incentive Stock Option Agreement No. of
shares subject to option: [ ] THIS AGREEMENT dated as of the [ ] day of [ ], [
], b e t w e e n [ ] ("Participant"), and Shenandoah Telecommunications Company,
a Virginia corporation (the "Company"), is made pursuant and subject to the
provisions of the Company's 2014 Stock Incentive Plan (the "Plan"), a copy of
which has been made available to the Participant. All terms used herein that are
defined in the Plan have the same meaning given them in the Plan. 1. Grant of
Option. Pursuant to the Plan, the Company, on [ ], [ ] (the "Date of Grant"),
granted to Participant, subject to the terms and conditions of the Plan and
subject further to the terms and conditions herein set forth, the right and
Option to purchase from the Company all or any part of an aggregate of [ ]
shares of Common Stock at the option price of [$ ]per share (the "Option
Exercise Price"), being not less than the Fair Market Value per share of the
Common Stock on the Date of Grant. This Option is intended, to the maximum
extent possible, to be an "incentive stock option" under Section 422 of the
Code. This Option will be exercisable as hereinafter provided. 2. TERMS and
CONDITIONS. This Option is subject to the following terms and conditions: (a)
Expiration Date. This Option shall expire at 11:59 p.m. on [ ], [ ], (the
"Expiration Date"). (b) Exercise of Option. Except as provided in paragraphs 3,
4, 5 and 6, this Option shall be exercisable with respect to one-fifth of the
shares of Common Stock subject to this Option on each of the third, fourth,
fifth, sixth and seventh anniversaries of the Date of Grant. Once this Option
has become exercisable in accordance with the preceding sentence it shall
continue to be exercisable until the earlier of the termination of the
Participant's rights hereunder pursuant to paragraph 4 or 5, or until the
Expiration Date. A partial exercise of this Option shall not affect the
Participant's right to exercise this Option with respect to the remaining
shares, subject to the conditions of the plan and this Agreement. (c) Method of
Exercise and Payment for Shares. This Option shall be exercised by written
notice delivered to the attention of the Company's Secretary at the Company's
principal office in Edinburg, Virginia. The exercise date shall be (i) in the
case of notice by mail, the date of postmark, or (ii) if delivered in person,
the date of delivery. Such notice shall be accompanied by payment of the option
price in full, in cash or cash equivalent acceptable to the Administrator, by
the surrender of shares of Common Stock with an aggregate Fair Market Value
(determined as of the day preceding the exercise date) which, together with any
cash or cash equivalent paid by Participant, is not less than the



--------------------------------------------------------------------------------



 
[shenex1058002.jpg]
Incentive Stock Option Award [ ] Page 2 option price of the number of shares of
Common Stock for which the Option is being exercised or by causing the Company
to withhold shares of Common Stock otherwise issuable pursuant to the exercise
of the Option with an aggregate Fair Market Value (determined as of the day
preceding the exercise date) equal to the option price or portion thereof to be
satisfied pursuant to this clause. (d) Nontransferability. This Option is
nontransferable, except by will or by the laws of descent and distribution as
hereinafter provided for in paragraph 4. During Participant's lifetime, this
Option may be exercised only by Participant. 3. Cancellation, Adjustment or
Forfeiture of Award. This Option and any Shares issued with respect to this
Option (and any additional shares issued on account of a stock split, stock
dividend, etc.) are subject to cancellation, adjustment or forfeiture in
accordance with the Executive Compensation Recovery Policy as such policy may be
in effect from time to time. 4. Cancellation Upon Termination of Employment
Other Than by Retirement. Any Options not vested in accordance with the
provisions of Sections 1 and 2 above will be immediately cancelled at the time
the Participant ceases to be employed by the Company or one of its Affiliates,
unless if such termination of employment is a result of death or Disability
(defined in accordance with the Company's then current long term disability
program). If termination of employment is due to death or Disability prior to
Retirement, all remaining unvested Options awarded above will be prorated as of
the date of death or Disability and those prorated Options may then be exercised
by the Participant or Participant's estate during the remainder of the period
preceding the Expiration Date. Proration will be calculated on the unvested
Options remaining for each vesting period by multiplying the number of unvested
Options by a fraction, the numerator of which is the number of days of
employment between the date of grant and the date of death or Disability and the
denominator of which is the number of days between the date of grant and the
scheduled date of vesting. 5. Exercise After Retirement. This Option shall be
exercisable for all or part of the number of shares that the Participant was
entitled to purchase pursuant to paragraph 2, reduced by the number of shares
for which the Option was exercised, in the event of the Participant's Retirement
prior to the Expiration Date. In that event the Participant may exercise this
Option during the remainder of the period preceding the Expiration Date. For
purposes of this Agreement, the term "Retirement" means the voluntary
termination of employment on or after the date upon which the employee



--------------------------------------------------------------------------------



 
[shenex1058003.jpg]
Incentive Stock Option Award [ ] Page 3 reaches age 65 and completes ten years
of employment as an employee of the Company exclusive of any prior service
credited for other benefit purposes. 6. Minimum Exercise. This Option may not be
exercised for less than five shares of Common Stock unless it is exercised for
the full number of shares for which the Option may be exercised. 7. Fractional
Shares. Fractional shares shall not be issuable hereunder, and when any
provision hereof may entitle Participant to a fractional share such fraction
shall be disregarded. 8. Cancellation, Adjustment or Forfeiture of Grant. This
Option, and any shares issued upon exercise of this Option (and such shares
issued with respect to such shares on account of a stock split, stock dividend,
etc.), is subject to cancellation, adjustment or forfeiture in accordance with
the Company's Executive Compensation Recovery Policy, as such policy may be in
effect from time to time. 9. No Right to Continued Employment. This Option does
not confer upon Participant any right with respect to continuance of employment
by the Company or an Affiliate, nor shall it interfere in any way with the right
of the Company or an Affiliate to terminate his or her employment at any time.
10. Change in Capital Structure. The terms of this Option shall be adjusted as
the Committee determines is equitably required in the event the Company effects
one or more stock dividends, stock split-ups, subdivisions or consolidations of
shares or other similar changes in capitalization. 11. Governing Law. This
Agreement shall be governed by the laws of the Commonwealth of Virginia. 12.
Conflicts. In the event of any conflict between the provisions of the Plan as in
effect on the date hereof and the provisions of this Agreement, the provisions
of the Plan shall govern. All references herein to the Plan shall mean the Plan
as in effect on the date hereof. 13. Participant Bound by Plan. Participant
hereby acknowledges that a copy of the Plan has been made available to
Participant and agrees to be bound by all the terms and provisions thereof. 14.
Binding Effect; Survival. Subject to the limitations stated above and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
legatees, distributees, and personal representatives of Participant and the
successors of the Company. The provisions of this Agreement (including without
limitation, the



--------------------------------------------------------------------------------



 
[shenex1058004.jpg]
Incentive Stock Option Award [ ] Page 4 provisions of paragraph 8) shall survive
the Expiration Date and the exercise of the Option without limitation. 15.
Notification Upon Sale. Participant shall give written notice to the company's
Secretary at the Company's principal office in Edinburg, Virginia if the
Participant sells or otherwise disposes of any shares acquired under this Option
before the expiration of the two-year period beginning on the Date of Grant or
the one-year period beginning on the date that the Participant exercised this
Option with respect to such shares. IN WITNESS WHEREOF, the company has caused
this Agreement to be signed by a duly authorized officer, and Participant has
affixed his or her signature hereto. SHENANDOAH TELECOMMUNICATIONS COMPANY By
[Name and Title of Officer] [Name of Participant]



--------------------------------------------------------------------------------



 